Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 1 of 22 PageID 4218




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
 ____________________________________
 ELIZABETH CARDONA and                :
 JERARD BROWN,                        :
                         Plaintiffs,  :
                                      :
             v.                       :    CASE NO.: 18-cv-02838-SCB-JSS
                                      :
 VIVINT SOLAR, INC.,                  :
 VIVINT SOLAR DEVELOPER, LLC, and :
 SOLAR MOSAIC, INC.,                  :
                         Defendants. :

               PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
      DEFENDANT SOLAR MOSAIC, INC.’S MOTION FOR SUMMARY JUDGMENT

 I.     INTRODUCTION

        Solar Mosaic is an indirect finance company that “partners” with a door-to-door sales

 company called Vivint to fund the installation of solar panels. Mosaic relies entirely on Vivint

 and other installers to bring the financer into the transaction – the two companies use an

 integrated iPad software platform and integrated forms to pull consumer credit reports to

 “qualify” homes for solar purchasers. Mosaic obtains the full credit report from the credit

 bureaus, and Vivint uses it to qualify a home for its product so it can get paid.

        Plaintiffs Elizabeth Cardona (of Orlando) and Jerard Brown (of Valrico) had their

 signatures forged by different Vivint salesmen on “credit consent forms” and their credit reports

 pulled without consent by Solar Mosaic on different days, in different parts of Florida. Solar

 Mosaic admits these consumers “did not knowingly apply for the loan application with Solar

 Mosaic nor did the consumer give authorization to run their credit.” (Exs. 22-23).

        Plaintiffs’ stories are not unique. Since at least 2016, the symbiotic relationship between

 Mosaic and Vivint has been rife with fraud, forgery, and unauthorized credit pulls. Mosaic has



                                                   1
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 2 of 22 PageID 4219




 known about those problems, but failed to take any meaningful actions to stop them. In fact,

 Mosaic’s records show that it confirmed multiple instances of fraud by Vivint. (See, e.g., Ex. 20,

 SM1 309-698; at 383 (“No contest has been received from Vivint so this is being resolved as a

 confirmed case of Fraud.”); id. at 373 (“closing this as confirmed fraud due to the lack of

 notification of homeowner on credit pull”). In a call recording, a Mosaic agent admits, “We’ve

 had a rash of these [impermissible pulls] with Vivint customers in Florida. I don’t know what it

 is about their team in Florida that is causing this.” (Ex. 16, SM 300).

         Now, both Defendants argue that neither is liable for the forgery and FCRA violations

 they have known about for years. Both take narrow and incorrect readings of the remedial

 FCRA and argue Plaintiffs have no claims. Both are wrong, as set forth herein.

 II.     FACTS

           Facts set forth in Mosaic’s brief (pp. 3-7) are admitted unless indicated otherwise below:

         1.       Plaintiffs deny that Mosaic “exercises little or no direct control” over the behavior

 of the sales staff of its “sales partner,” Vivint. (Def. br. at p. 4). Mosaic cannot get involved in a

 deal unless the Vivint sales representative knocks on a door, opens the credit application, and

 submits it through a Vivint’s salesman’s iPad. (Def. VS’s Ex. 7, SM Dep. (J. Smith) 12:9-21:9,

 83:11-84:11, 92:11-93:11).

         There is an agreement between the two companies whereby each benefits from the

 relationship. (Id). Mosaic authorized Vivint to use Mosaic’s loan products through Vivint’s

 specialized NEO platform. (Ex. 3, VS Dep. (E. Pack) 36:17–38:03). Vivint’s NEO platform is

 specially designed to be integrated with Mosaic, so that all of the relevant data capture by Vivint


 1
          Documents produced by Solar Mosaic with the bates label reading “Solar Mosaic_Cardona-Brown” are
 referred to herein by the abbreviation “SM.” At times, Plaintiffs incorporate their opposition to the lengthier
 statement of facts set forth in Vivint Solar’s motion for summary judgment. Plaintiff refers to those facts as “Oppo
 to VS facts.”

                                                          2
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 3 of 22 PageID 4220




 is integrated into Mosaic’s credit application process. (Ex. 17, SM Dep. (N. Brignole) 13:22–

 14:15). Mosaic permits Vivint’s salespersons to view Mosaic’s credit application on their iPad.

 (Id. at p. 16:20–17:02).

        Mosaic notifies Vivint of instances where consumers complain of fraud by their mutual

 salesmen. (Id.). On December 13, 2019, after two court orders compelling the same, Mosaic

 turned over 8 hours of voice recorded complaints about Vivint sales agents pulling credit without

 consent, as well as nearly 400 pages of documented complaints, some of which it sent to Vivint.

 In one of those recordings, the Mosaic agent admits, “We’ve had a rash of these [impermissible

 pulls] with Vivint customers in Florida. I don’t know what it is about their team in Florida that is

 causing this.” (Ex. 16, SM 300; see also Ex. 20).

        2.      Plaintiffs deny that a “customer submits an electronic credit application.” (Def.

 br. at p. 4). Cardona and Brown never touched an iPad, saw or completed an application, nor

 submitted anything. Neither had ever heard of Mosaic. (Oppo to VS facts ¶¶6, 16). This is

 echoed in dozens of similar complaints by Florida consumers, who realized belatedly that

 Mosaic pulled their credit without consent. (Id).

        3.      Plaintiffs deny that “Cardona and Brown (or someone acting in their names)

 applied for loans.” (Def. br. at p. 5-6). Mosaic admits these consumers “did not knowingly apply

 for the loan application with Solar Mosaic nor did the consumer give authorization to run their

 credit.” (Exs. 22-23). Neither Plaintiff reviewed nor touched an iPad at all, let alone a credit

 application. Neither had ever heard of Mosaic. (See ¶2, supra; see also Oppo to VS facts ¶¶6, 9,

 15-16, 19).




                                                     3
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 4 of 22 PageID 4221




        4.      Plaintiffs deny an email was sent to Ms. Cardona. (Def. br. at p. 6). This is

 because the Vivint salesman Ricardo Martins deliberately inputted a bogus email address into his

 iPad. (Oppo to VS facts ¶6).

 III.   ARGUMENT

             A. Summary Judgment Must be Denied on this Extensive Record of Forgery,
                Corporate Encouragement of Fraud, and Willful Disregard for the Law

        At summary judgment the Court must “view all of the evidence in the light most

 favorable to the nonmoving party and draw all reasonable inferences in that party’s favor,” and

 “may not weigh conflicting evidence or make credibility determinations of its own.” Furcron v.

 Mail Centers Plus, LLC, 843 F.3d 1295, 1304 (11th Cir. 2016). “[I]n cases in which willfulness

 is an issue, ‘summary judgment should be granted with caution, since questions such as intent or

 motive are presented.” Hammer v. Slater, 20 F.3d 1137, 1144 (11th Cir. 1994). This case has

 many unresolved fact disputes, and questions as to Defendant’s motives and credibility, making

 it ill-suited for summary judgment. Wate v. Kubler, 839 F.3d 1012, 1018, 1021 (11th Cir. 2016).

             B. Mosaic Obtained and Used Plaintiffs’ Consumer Reports Without a
                Permissible Purpose

        In 1970, when Congress enacted the Fair Credit Reporting Act (“FCRA”), it did so “to

 insure that consumer reporting agencies exercise their grave responsibilities with fairness,

 impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4); Yang v.

 Gov’t Employees Ins. Co., 146 F.3d 1320, 1322 (11th Cir. 1998). To ensure the privacy of

 sensitive consumer information, Congress limited the availability of consumer credit reports—

 making them available only for certain specified purposes, stating that a “person shall not use or

 obtain a consumer report for any purposes unless . . . the consumer report is obtained for a




                                                 4
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 5 of 22 PageID 4222




 purpose for which the consumer report is authorized to be furnished under this section[.]” 15

 U.S.C. § 1681b(f); TRW Inc. v. Andrews, 534 U.S. 19, 23 (2001).

        The FCRA narrowly circumscribes the purposes for which a person may obtain a credit

 report. See 15 U.S.C. § 1681b(a)(3) (listing exhaustively all purposes for which a person may

 obtain a credit report); Pinson v. JPMorgan Chase Bank, Nat’l Ass’n, 942 F.3d 1200, 1213 (11th

 Cir. 2019). Simply put, the FCRA requires either that the credit transaction be initiated by the

 consumer or that the consumer authorize the provision of the credit report. See 15 U.S.C. §

 1681b(c)(1) & (c)(1)(A) (stating that a “consumer reporting agency may furnish a consumer

 report relating to any consumer pursuant to subparagraph (A) or (C) of subsection (a)(3) in

 connection with any credit . . . transaction that is not initiated by the consumer only if--(A) the

 consumer authorizes the agency to provide such report to such person”). A third party may not

 “troll for reports” or “request a report on a whim” without a permissible purpose. Castro v. First

 Midwest Bancorp, Inc., 427 F.3d 1043, 1047 (7th Cir. 2005).

        Mosaic admitted to the credit bureaus that it did not have a legal basis to run Plaintiffs

 credit. (Ex. 22 and 23). Plaintiffs’ credit reports were obtained through fraud and forgery, in

 door-to-door cold-calls that were in no way initiated by the consumers. (Oppo to VS facts ¶¶6, 9,

 15-16, 19).    There is clearly no permissible purpose under the Act for such conduct.

 Nonetheless, Mosaic throws a whole host of theoretical “permissible purposes” against the wall.

 None of them stick. Mosaic further contends that it only needs a “reasonable belief” that one of

 the permissible purposes existed. This is not the standard, but in any event, Defendants had no

 reasonable belief that Plaintiffs consented to the credit pulls or initiated a transaction with

 Defendants because Vivint’s salesmen fraudulently initiated the transaction, and their fraud is

 imputed to the principal, Mosaic.



                                                 5
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 6 of 22 PageID 4223




                     i. No consent – Defendants forged Plaintiffs’ signatures on the PCCFs

        Mosaic’s first claimed permissible purpose is that it “intend[ed] to use the information in

 connection with a credit transaction involving the consumer on whom the information is to be

 furnished and involving the extension of credit to, or review or collection of an account of, the

 consumer.” (Mosaic Br. at p. 9). Mosaic glosses over the fundamental requirement that attaches

 to this claimed permissible purpose—that the consumer either initiate the transaction or

 consent to the credit pull. 15 U.S.C. § 1681b(c)(1). Neither of those apply here. Plaintiffs

 steadfastly deny providing any such consent. (Ex. 2, Cardona Cert. ¶¶1–13; Ex. 1, Brown Cert.

 ¶¶1–8, 17–19; Ex. 18, Cardona Dep. at pp. 45:14-60:02; Ex. 19, Brown Dep. at pp. 50:07-71:09).

 Indeed, discovery has revealed that Vivint’s salesmen forged Plaintiffs’ signatures on easily

 manipulable “Prospective Customer Consent Forms” (“PCCFs”). (Oppo to VS facts ¶¶6, 16).

 Consent simply cannot be claimed as a permissible purpose.

                    ii. Plaintiffs did not initiate any transaction, and Defendants knew it

        For a transaction to be “initiated by the consumer,” there must be a “direct link” between

 the consumer’s search for credit and the request for a credit report. Castro, 427 F.3d at 1047.

 Courts around the country have held that a transaction is not initiated by the consumer even

 when the consumer is “essentially window shopping,” or “comparison shopping.”               Here,

 Plaintiffs had no interest in Defendants’ cold call to their homes.

        In Boone v. T-Mobile USA Inc., 2018 WL 588927 (D.N.J. Jan. 29, 2018), the consumer

 alleged that he made a “general inquiry about the availability of cell phone plans and rates,”

 stated his preference that he did not want a hard credit inquiry, and “never signed any agreement

 and never agreed to any services from” the defendant. Id. at *14. The district court held that

 these actions “do not amount to a ‘business transaction . . . initiated by the consumer.’” Id. The



                                                  6
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 7 of 22 PageID 4224




 court found support for this uncontroversial conclusion in a 1998 Advisory Opinion of the

 Federal Trade Commission addressing the extent to which a consumer “initiates” a business

 transaction when making inquiries at a car dealership. See id. (citing FTC Advisory Opinion on

 the Fair Credit Reporting Act, 1998 WL 34323748, at *1 (Feb. 11, 1998) [hereinafter “FTC

 Opinion”]).2

         The FTC Opinion states that as a general matter, a consumer’s “request for general

 information about products and prices offered does not involve a business transaction initiated by

 the consumer.” Id. This holds true when a consumer asks a car dealer questions about pricing

 and financing, because such questions do “not necessarily indicat[e] an intent to purchase or

 lease a vehicle from that particular dealer.” Id. The FTC explained that a dealer may obtain a

 consumer report without the consumer’s permission “[o]nly in those circumstances where it is

 clear both to the consumer and to the dealer that the consumer is actually initiating the purchase

 or lease of a specific vehicle[.]” FTC Opinion at p. 2 (emphasis added). The dealer’s need for

 the information must be “directly related to the completion of the transaction. For example, a

 dealer may obtain a report, if one is necessary, in order to arrange financing requested by the

 consumer.” Id. The FTC’s consumer-oriented opinion is consistent with the remedial purposes

 of the FCRA. The FCRA is a remedial consumer protection statute, “and any interpretation of

 this remedial statute must reflect those objectives.” Bruce v. Homeward Residential, Inc., No.

 14-3325, 2015 WL 5797846, at *10 n.3 (N.D. Ga. Aug. 31, 2015) (quoting Cortez v.

 TransUnion, LLC, 617 F.3d 688, 722 (3d Cir. 2010)).




 2
           This opinion letter is “entitled to respect” based on its “power to persuade,” as such opinion letters
 “constitute a body of experience and informed judgment to which courts and litigants may properly resort for
 guidance.” Skidmore v. Swift, 323 U.S. 134, 140 (1944). Courts have found the FTC Opinion to be persuasive. See,
 e.g., Miller v. Dish Network, L.L.C., 326 F. Supp. 3d 51, 74 (E.D. Va. 2018) (“[T]he Court finds the FTC’s guidance
 to be persuasive and adopts it here.”).

                                                         7
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 8 of 22 PageID 4225




        Plaintiffs were not even window shopping. Ms. Cardona told the Vivint salesman that

 she was not interested in a loan, and that she did not want her credit pulled. (Oppo to VS facts at

 ¶ 9). Mr. Brown listened to the sales pitch and provided a limited amount of information with

 the understanding that he “would not be obligated to anything.” (Oppo to VS facts ¶¶15, 19). At

 no point was credit or financing discussed (id.), and it certainly not “clear” to all involved that

 Brown was “actually initiating” any transaction. See FTC Opinion at p. 2 (consumer initiates a

 transaction “[o]nly in those circumstances where it is clear both to the consumer and to the dealer

 that the consumer is actually initiating the purchase or lease of a specific vehicle”). Both

 consumers’ signatures were forged. (Oppo to VS facts ¶¶6, 16).

                   iii. Defendant’s “Reasonable Belief” Standard Applies to the Credit
                        Bureaus, not to Users of Consumer Reports Like Defendants

        Despite Mosaic’s admission of wrongdoing, Defendants rely on an outdated and

 unpublished 1997 case from the Fourth Circuit (and its flawed progeny) for the proposition that

 the company only needed to have a “reasonable belief” that it had a permissible purpose. As set

 forth below, under the plain statutory language, “reasonable belief” is not the standard for users

 of credit reports like Defendants. But, even if that standard should apply to users of reports in

 some situations, there is no way Defendants had any rational or articulable belief, let alone a

 “reasonable” one, that Plaintiffs consented to the credit pulls or initiated a transaction.

                            1. The statute is clear: “users” like Defendants must have a
                               permissible purpose, not just some vague belief that they do

        The FCRA uses a number of terms to refer to the parties involved in the creation, use of,

 and access to consumer reports. A “consumer reporting agency” (“CRA”) is any party that, “for

 monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in

 the practice of assembling or evaluating consumer credit information or other information on



                                                   8
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 9 of 22 PageID 4226




 consumers for the purpose of furnishing consumer reports to third parties.” 15 U.S.C. § 1681a(f).

 The largest are Equifax, Experian and Trans Union. Neither Vivint nor Mosaic is a CRA; they

 are “persons” as defined by the FCRA. Id. § 1681a(b).

         Congress addressed the requirements of § 1681b(a) only to CRAs: “Subject to subsection

 (c) of this section [inapplicable here], any consumer reporting agency may furnish a consumer

 report under the following circumstances and no other.”). Specifically, subsection (a) allows the

 credit reporting agency to provide a credit report “[t]o a person which it has reason to believe ...

 (F) otherwise has a legitimate business need for the information.” § 1681b(a)(3)(F) (emphasis

 added). The statute requires that the CRA (antecedent of the third person singular pronoun “it”)

 have “reason to believe” the “person” (i.e. the “user”) to which it provides a credit report “has a

 legitimate business need for the information.” See Cappetta v. GC Servs. Ltd. P’ship, 654

 F.Supp.2d 453, 459 (E.D. Va. 2009).

         The statute itself, however, says nothing about the standard to which the relevant “user”

 must be held when certifying a permissible purpose. Id. Relying on Korotki v. Thomas, Ronald

 & Cooper, P.A., 1997 WL 753322, at *2 (4th Cir. Sept. 29, 1997) and its progeny, SM appears to

 contend that 1681b(f) somehow incorporates (without reference) language from § 1681b(a)

 (permitting a CRA to furnish a report if it has “reason to believe” the user intends to use that

 information in certain ways), so that it can argue that it had some “reason to believe” it had a

 permissible purpose for pulling Plaintiffs’ consumer reports.3 This argument does violence to

 Congress’ plain statutory language, is nonsensical, has been rejected in the courts, and should be

 rejected here.




 3
         Mosaic buries the lead that Korotki first articulated the flawed analysis Mosaic pushes here. In any event,
 Mosaic cites Korotki in a parenthetical on page 13 of its brief.

                                                         9
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 10 of 22 PageID 4227




         First, Korotki relied on an older version of the Act. The FCRA was amended in 1996 to

  enact the substantively stricter requirements of § 1681b(f) that users have a “legitimate business

  need for the information in connection with a business transaction involving the consumer.”

  See Slantis v. Capozzi & Associates, P.C., 2010 WL 4878846, at *3 (M.D. Pa. Aug. 10,

  2010), report and recommendation adopted, 2010 WL 4853672 (M.D. Pa. Nov. 23, 2010)

  (emphasis added, refusing to follow Korotki); accord Cappetta, 654 F. Supp. 2d at 459 (same).

  The Korotki court “could not resort to the statutory language in subsection (f) because subsection

  (f) did not yet exist.” Blumenfeld v. Regions Bank, 2018 WL 4216369, at *5 (N.D. Ala. Sept. 5,

  2018). Despite surely knowing its standard for CRAs articulated in § 1681b(a), Congress said

  nothing in the amended sections about users needing only some “reasonable belief.” Id.

         As recognized by Judge Axon of the N.D. Alabama in Blumenfeld, which recently

  addressed this very question, Korotki’s application of the statutory text in light of the amended

  FCRA is “nonsensical.” Id. “A user always knows the purpose for which it intends to use the

  information. Even if the user forms its purpose based on erroneous information—for example, in

  the case of an identity thief misrepresenting herself as a consumer, thereby causing the user to

  request a report on the individual it believes to be the consumer—the user knows the reason for

  its own request.” Id. at *5 (citing Bickley v. Dish Network, LLC, 751 F.3d 724, 731 (6th Cir.

  2014)). Per Mosaic’s argument, a user need only have a reasonable belief that it is requesting a

  report for a permissible purpose. Congress could not have intended for a user’s subjective belief

  to trump the Act’s strict requirement of a permissible purpose. The outdated Korotki, and the

  cases cited by Mosaic (on p. 13) that uncritically follow Korotki, are not persuasive.

         A review of the district court cases cited on pages 13 and 14 and in footnotes 5 and 6 of

  Mosaic’s brief reveals that they uncritically rely on Korotki and its progeny without giving due



                                                  10
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 11 of 22 PageID 4228




  consideration to the FCRA amendments that proceeded Korotki. Indeed, the plaintiffs in these

  cases—nearly all pro se litigants4—did not raise the issue.

          Further, most of these cases involve distinct claimed permissible purposes, rendering

  them distinguishable. For example, in the pro se case Trikas, the bank’s purpose of pulling the

  plaintiff’s credit report was “to review an existing customer’s account” making it proper under §

  1681b(a)(3)(A). 351 F. Supp. 2d at 43 (emphasis added). Plaintiffs did not have an existing

  account with either Defendant. The court in Trikas also improperly imported the “reason to

  believe” language—apparently not noticing the tautological fallacy of doing so. Id. at 42 n.7. In

  James, the “record here support[ed] Defendant’s position that it obtained Plaintiff’s consumer

  report in order to determine whether the disputed debt was still reflected on the report”—which

  is not a purpose claimed by Defendants. 2005 WL 1806501, at *3 (emphasis added). Again, the

  court uncritically relied upon Korotki’s dated pronouncement. Id.

          Mosaic also relies heavily on the unpublished pro se appeal in Middlebrooks v. Sacor

  Fin., Inc., 775 F. App’x 594, 595 (11th Cir. 2019). During the district court proceedings, which

  was rife with procedural irregularities, the litigious pro se plaintiff apparently did not argue that

  the “reasonable belief” standard does not apply. Even if arguendo such an argument were timely

  made before the magistrate and district court below, the issue was certainly waived on appeal

  because it was not raised by the pro se appellant. (See generally Ex. 29, Middlebrooks

  Appellant’s Brief). United States v. Pilati, 627 F.3d 1360, 1364 (11th Cir. 2010) (“when on

  appeal a defendant fails to raise an issue when the opportunity is presented, he waives that

  4
            The pro se cases relied upon include Foote v. Cont’l Serv. Grp., No. 18-73, 2018 WL 3008880 (M.D. Fla.
  June 16, 2018), Miller, 326 F. Supp. 3d at 54, Trikas v. Universal Card Servs. Corp., 351 F. Supp. 2d 37, 43
  (E.D.N.Y. 2005), Geiling v. Wirt Fin. Servs., Inc., No. 14-11027, 2014 WL 8473822 (E.D. Mich. Dec. 31, 2014),
  Daniel v. Bluestem Brands, Inc., No. 13-11714, 2014 WL 81763 (E.D. Mich. Jan. 9, 2014), Alston v. Cent. Credit
  Servs., Inc., No. 12-2711, 2013 WL 4543364 (D. Md. Aug. 26, 2013), Kennedy v. Victoria’s Secret Stores, Inc., No.
  03-2691, 2004 WL 2186613 (E.D. La. Sept. 29, 2004), Frazier v. RJM Acquisitions LLC, No. 14-0047, 2015 WL
  795078 (D. Md. Feb. 24, 2015), and Bracken v. Fannie Mae Consumer Res. Ctr. Inc., No. 13-1983, 2014 WL
  5527837 (D.S.C. Oct. 31, 2014).

                                                         11
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 12 of 22 PageID 4229




  argument”). Accordingly, the Eleventh Circuit was not in a position to address whether the

  “reasonable belief” standard was appropriate, as that argument had not been raised by the pro se

  appellant either in the proceedings below or on appeal.

         To the extent an “innocent” user is deceived into pulling a consumer’s credit report by a

  third party imposter for an impermissible purpose, the FCRA adequately protects innocent users

  by conditioning the right to sue on a showing of negligence or willfulness. See 15 U.S.C §§

  1681o, 1681n. In other words, “innocent” users are not held strictly liable for their otherwise

  unlawful conduct of pulling a credit report without a permissible purpose. The user must do so

  negligently or willfully as a precondition of suit. Accordingly, in Blumenfeld, the court denied

  summary judgment because there was enough evidence of a willful impermissible pull: “[A] jury

  could find that Regions Bank knew that the consumer had not initiated a transaction.” 2018 WL

  4216369, at *7 (emphasis in original). Section 1681b(f) does not incorporate the “reason to

  believe” language from § 1681b(a). Id. at *5. Defendants needed a permissible purpose.

                             2. Arguendo, Mosaic had no “reasonable belief” it had a
                                permissible purpose

         Mosaic could not reasonably believe that it had the permissible purpose that it now

  claims. For one, normal agency principles dictate that the fraud and knowledge of Vivint’s

  salesmen are imputed to Mosaic—the principal who authorized Vivint to use Mosaic’s loan

  products through Vivint’s specialized NEO platform. (Ex. 3, VS Dep. (E. Pack) 36:17–38:03).

  Vivint’s NEO platform is specially designed to be integrated with Mosaic, so that all of the

  relevant data capture by Vivint is integrated into Mosaic’s credit application process. (Ex. 17,

  SM Dep. (N. Brignole) 13:22–14:15). Mosaic permits Vivint’s salespersons to view Mosaic’s

  credit application on their iPad. (Id. at p. 16:20–17:02).




                                                   12
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 13 of 22 PageID 4230




          There is an agreement between the two companies whereby each benefits from their

  relationship. (Def. VS’s Ex. 7, SM Dep. (J. Smith) 12:9-21:9, 83:11-84:11, 92:11-93:11).

  Mosaic cannot get involved in a deal unless the Vivint sales representative knocks on a door,

  opens the credit application, and submits it through Vivint’s salesman’s iPad. (Id). Further,

  Mosaic has had several communications with Vivint demonstrating its ability to make “tweaks”

  to Vivint’s sales presentation, and admitting to a “robust partnership” between the two. (Ex. 28,

  SM-VS Communications at SM 859, 855, 794, 843).

          Under these circumstances, where Mosaic has consented to the prearrangement whereby

  Vivint’s sales force could compile and transmit sensitive credit application data to Mosaic, the

  knowledge and conduct of Vivint’s sales agents can fairly be imputed to the principal, Mosaic.

  See RESTATEMENT (3D)         OF   AGENCY, § 3.01 (agency relationship “is created by a principal’s

  manifestation to an agent that, as reasonably understood by the agent, expresses the principal’s

  assent that the agent take action on the principal’s behalf”).5 Specifically, Vivint operated as

  Mosaic’s “special agent” for the limited purpose of obtaining and transmitting consumer credit

  application data. See id. § 2.01, Cmt. d (acknowledging the difference between a “general” agent

  and a “special” agent, is authorized to conduct a “single transaction” of a “series of transactions

  specified by the principal”).

          As such, with respect to Vivint’s interactions with Plaintiffs, Vivint’s knowledge is

  Mosaic’s knowledge, and Mosaic thereby knew that Plaintiffs did not consent to or initiate a

  credit transaction. At the very least, this is an issue of fact for the jury. See, e.g., Commodity

  Futures Trading Comm’n v. Gibraltar Monetary Corp., 575 F.3d 1180, 1186 (11th Cir. 2009)


  5
            To ensure uniformity and predictability, courts have applied federal agency law in matters concerning
  liability under federal statutes like the FCRA. Lukens v. Dunphy Nissan, Inc., No. 03-767, 2004 WL 1661220, at *4
  (E.D. Pa. July 26, 2004) (FCRA case). The Supreme Court has done so in the context of other federal laws, and has
  endorsed the use of the Restatement in doing so. Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 740 (1989).

                                                          13
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 14 of 22 PageID 4231




  (the “determination regarding the scope of vicarious liability and the principal-agent relationship

  is a question of fact”); PWS Envtl. Inc. v. All Clear Restoration & Remediation, LLC, No. 18-

  109, 2018 WL 3139736, at *3 n.1 (M.D. Fla. June 27, 2018) (“The questions of whether an

  agency relationship exists, and its scope, are generally reserved for the fact-finder.”); Hemenway

  v. Bartoletta, No. 11-597, 2012 WL 12906318, at *3 (M.D. Fla. Oct. 22, 2012) (“The existence

  and scope of a principal-agent relationship is generally for the jury to determine.”).

         Additionally, there is a host of evidence that undermines Mosaic’s blind reliance on

  Vivint to comply with the law, making it unreasonable for Mosaic to continue to believe that

  credit application data submitted by Vivint’s agents were for a permissible purpose. Mosaic’s

  recent document dump of nearly 400 pages consists of dozens of consumer complaints that

  Vivint impermissibly pulled their credit reports. (Ex. 20, SM 309-698). Mosaic had “confirmed”

  several instances of fraudulent credit pulls by Vivint agents in Florida in 2016, i.e. before the

  credit pulls in this case. (Id. at 383 (“No contest has been received from Vivint so this is being

  resolved as a confirmed case of Fraud.”); id. at 000373 (“closing this as confirmed fraud due to

  the lack of notification of homeowner on credit pull”).

         In one of the telephone recordings produced, the Mosaic agent admits, “We’ve had a rash

  of these [impermissible pulls] with Vivint customers in Florida. I don’t know what it is about

  their team in Florida that is causing this.” (Ex. 16, SM 300). Mosaic’s decision to continue

  allowing Vivint to handle the credit application process despite knowing Vivint repeatedly

  allowed its agents to fraudulently pull credit reports was unreasonable, and willful. Mosaic’s

  knowledge of the problem with Vivint undermined the reasonableness of its purported belief that

  a credit application submitted through a Vivint agent was for a permissible purpose.




                                                   14
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 15 of 22 PageID 4232




          In sum, there is no “reasonable belief” standard applicable to users of consumer reports,

  like Mosaic and Vivint. Regardless, whether or not it was reasonable for Defendants to believe

  that Plaintiffs initiated a credit transaction in light of this mountain of evidence to the contrary, is

  for the jury. See, e.g., Hinkle v. Midland Credit Mgmt., Inc., 827 F.3d 1295, 1303 (11th Cir.

  2016) (reasonableness under FCRA is fact question “normally [] reserved for trial”). Summary

  judgment must be denied.

              C. Mosaic is Liable for the False Pretenses Submitted by its Agents

          Obtaining a credit report upon false pretenses is criminal. Pinson, 942 F.3d at 1214.

  Mosaic’s agents for purposes of running credit – Vivint and its employees Coan and Martins –

  committed forgery in the course of doing so.            (See Section III.B.iii.2, infra, for argument

  regarding Vivint’s special agency relationship with Mosaic). Their intent to deliberately sign

  someone else’s signature, and represent it to be authentic, is imputed to Mosaic.

          Further, Mosaic ratified the fraudulent conduct of Vivint by continuing to accept the

  benefits of their business relationship despite confirming several instances of fraud. (See, e.g.,

  Ex. 20, SM 383 (“No contest has been received from Vivint so this is being resolved as a

  confirmed case of Fraud.”); id. at 373 (“closing this as confirmed fraud due to the lack of

  notification of homeowner on credit pull”). See RESTATEMENT (3D)                 OF   AGENCY § 4.07,

  Comment b (“A person may not, by ratifying an act, obtain its economic benefits without bearing

  the legal consequences that accompany the act. For example, if unauthorized representations

  induce a third party’s assent to a contract, ratification of the contract binds the ratifier to the legal

  consequences of the representations that induced assent to it.”).               Mosaic’s “ratification

  retroactively creates the effects of actual authority.” Id. § 4.02. A principal like Mosaic “may

  not, for example, ratify a sale that the agent has made while disaffirming the unauthorized



                                                     15
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 16 of 22 PageID 4233




  representations made by the agent to effect the sale. The burdens created by the legal

  consequences of the transaction accompany its benefits.” Id. § 4.02, Comment b.

              D. Mosaic Willfully Violated the FCRA

          The FCRA prohibits both willful and negligent violations. 15 U.S.C. §§ 1681n, 1681o.

  “Willfulness is typically a question of fact for the jury.” Hargrett v. Amazon.com DEDC LLC,

  235 F. Supp. 3d 1320, 1327 (M.D. Fla. 2017) (citing Miller v. Johnson & Johnson, 80 F. Supp.

  3d 1284, 1296 (M.D. Fla. 2015)).

          In 2007, the Supreme Court lowered the bar for what constitutes willful noncompliance,

  stating that it includes both knowing and reckless violations. Safeco Ins. Co. of Am. v. Burr, 551

  U.S. 47, 56–57 (2007). A defendant can willfully violate the FCRA by adopting policies or

  procedures with reckless disregard as to whether they would result in FCRA violations. Hinkle,

  827 F.3d at 1307 (holding “[a] reasonable jury could find that [defendant] adopted such a system

  with reckless disregard for the fact that it would result in perfunctory review in contravention of

  the FCRA”). Willfulness can also be shown by failing to develop a procedure to prevent future

  violations, or by failing to follow established procedures despite the “known risk of violating the

  FCRA.” Williams v. First Advantage LNS Screening Sols. Inc, 947 F.3d 735, 745-46 (11th Cir.

  2020); see also Cortez, 617 F.3d at 721 (willful violation “by adopting a policy with reckless

  disregard of whether it contravenes a plaintiff’s rights under the FCRA”).           Evidence of

  intentional trickery, or of repeated misconduct “would provide relevant support for an argument

  that strong medicine is required to cure the defendant’s disrespect for the law.” Dixon-Rollins v.

  Experian Info. Sols., Inc., 753 F. Supp. 2d 452, 465 (E.D. Pa. 2010) (upholding willfulness

  verdict).




                                                  16
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 17 of 22 PageID 4234




         The willfulness inquiry can also look at whether the conduct involved repeated actions or

  was an isolated incident. See Williams, 947 F.3d at 746 (finding willfulness where there were

  two consecutive violations, and the second one was preventable). Willfulness violations occur

  where the defendant, inter alia, fails to adopt appropriate procedures, furnishes reports without

  the consent of the consumers, obtains and furnishes reports under false pretenses, uses bogus

  names and false reasons, or uses deceit and false pretenses. See, e.g., Hall v. Harleysville Ins.

  Co., 896 F. Supp. 478, 483 (E.D. Pa. 1995) (impermissible pull case, denying summary

  judgment). This record demonstrates an overwhelming amount of such evidence.

         First, it is beyond dispute that Mosaic had knowledge of the requirements of the FCRA,

  as reflected in its policies and its agreements with the credit reporting agencies. (Ex. 34, SM

  FCRA Policies; Ex. 31, SM Subscriber Agreements).

         Second, the record establishes that Defendants acted knowingly, intentionally, and

  willfully through their agents Coan and Martins. Each salesman knew he did not discuss a credit

  pull with the Plaintiffs and that they did not give consent for one. Both Coan and Martins forged

  signatures on PCCF forms simply to create an account. (Oppo to VS facts ¶¶6, 16). In the case

  of Martins, he omitted Ms. Cardona’s email address to hide the evidence of the fraud. (Id. ¶6).

  This was a common practice at Vivint, likely known by Mosaic or imputed to them. (Id. ¶¶6–7).

  This record is replete with evidence of repeated, intentional trickery. See Dixon-Rollins, 753 F.

  Supp. 2d at 465.

         Third, Mosaic’s knowledge about Vivint’s misconduct goes beyond mere “recklessness”

  sufficient to sustain punitive damages—it can only be characterized as willful enabling and

  ratification of the frauds they committed in violation of the FCRA. In Florida alone, Mosaic has

  received no less than 30 complaints of fraud or impermissible pulls by Vivint for the period of



                                                 17
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 18 of 22 PageID 4235




  time limited as relevant by this Court, and likely many more across the country. (Ex. 20, SM

  372, 375, 382, 401, 408, 412, 416, 420, 429, 437, 440, 451, 458, 463–464, 468, 477–478, 480–

  481, 495, 562–563, 570, 574–575, 596, 628, 630, 639, 649–650, 657, 664, 672). In a telephone

  call, one Mosaic agent admits, “We’ve had a rash of these [impermissible pulls] with Vivint

  customers in Florida. I don’t know what it is about their team in Florida that is causing

  this.” (Ex. 16, SM 300).6 Mosaic apparently raised the issue with Vivint’s “upper management”

  in October 2016, and later that month, Mosaic told a consumer-victim that “Vivint has

  committed to re-training their sales reps to position our credit check in an appropriate manner

  going forward[.]” (Ex. 20, SM 357).

         So Mosaic certainly knew that Vivint’s sales force required more training. But when the

  complaints continued, Mosaic did not discontinue its business dealings with this known

  lawbreaker or take any meaningful remedial action to prevent it from occurring in the future.

  Instead, Mosaic abdicated responsibility for Vivint’s lawlessness and merely told Vivint to “use

  this as a training opportunity[.]” (Ex. 20, SM 443, 453, 464, 479, 485, 564, 569, 575, 629, 665).

  Mosaic surely knew at that point that such lip service would not stop Vivint from continuing to

  violate the FCRA, as they admitted to several “spikes” in “Fraud/Compliance/Complaint” issues

  over the course of 2017. (Ex. 28, SM-VS Communications, SM 866-67). Mosaic’s actions

  demonstrate it consciously disregarded the known risk that Vivint would offend again. All this is

  evidence of willfulness. See Williams, 947 F.3d at 745–46; Hall, 896 F. Supp. at 483.

             E. Plaintiffs are Entitled to their Actual Damages for Emotional Distress

         The FCRA permits recovery of “actual damages” for negligent and willful violations. 15

  U.S.C. §§ 1681n & 1681o. For willful violations, a plaintiff is entitled to “actual damages” of at


  6
         Call recordings with consumer-victims confirm that Mosaic was on notice of a pattern of fraud
  and impermissible pulls perpetrated by Vivint. (Ex. 33, Select Phone Calls between SM and Consumers).
                                                   18
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 19 of 22 PageID 4236




  least $100. 15 U.S.C. § 1681n(a)(1)(A). However, actual damages need not be proved to

  establish a willful violation. Levine v. World Fin. Network Nat. Bank, 437 F.3d 1118, 1124 (11th

  Cir. 2006) (for willfulness claims, “the existence of compensable emotional distress is relevant to

  the amount of damages a plaintiff will ultimately recover, not to whether an individual has

  adequately stated a prima facie claim”).

          The Eleventh Circuit has recognized that an FCRA plaintiff is entitled to emotional

  distress damages caused by the violation. Marchisio v. Carrington Mortg. Servs., LLC, 919 F.3d

  1288, 1304 (11th Cir. 2019).         Other courts of appeal have found that emotional and

  psychological harm, embarrassment, humiliation, and mental distress are “precisely” the type of

  harms to flow from FCRA violations. Cortez, 617 F.3d at 719. “[D]amages for violations of the

  FCRA allow recovery for humiliation and embarrassment or mental distress even if the plaintiff

  has suffered no out-of-pocket losses” or credit denials because of the violation. Id. at 719.

          Defendants argue that Plaintiffs cannot rely on their own testimony to recover emotional

  distress damages. However, in Cortez, the Third Circuit persuasively refused to adopt a damages

  standard conditioning emotional distress damages on corroborating evidence:

          Such corroboration goes only to the weight of evidence of injury, not the
          existence of it. If a jury accepts testimony of a plaintiff that establishes an injury
          without corroboration, the plaintiff should be allowed to recover under the FCRA.
          The fact that the plaintiff’s injuries relate to the stress and anxiety caused by the
          defendant’s conduct does not change that. This is precisely the kind of injury that
          Congress must have known would result from violations of the FCRA.

  Id. at 720.

          While it is true that some courts have required that emotional distress damages be

  corroborated by other evidence, such a requirement has no place in this remedial consumer

  protection law, which must be liberally construed in favor of consumers. Bruce, 2015 WL




                                                   19
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 20 of 22 PageID 4237




  5797846, at *10 n.3 (citing cases).7 The plain text provides for “actual damages,” without

  qualification. 15 U.S.C. §§ 1681n & 1681o. Recognizing this, courts across the country have

  readily concluded that a plaintiff’s own testimony describing their emotional distress is sufficient

  to send the issue of damages to the jury. See, e.g., Graham v. CSC Credit Serv., Inc., 306 F.

  Supp. 2d 873, 880 (D. Minn. 2004) (consumer’s testimony about his frustration, anxiety, and

  humiliation created an issue of fact regarding his damages for emotional distress); Drew v.

  Equifax Info. Servs., L.L.C., 690 F.3d 1100 (9th Cir. 2012) (evidence of emotional distress

  experienced as a result of furnisher’s misreporting was sufficient to survive summary judgment);

  Wells v. Craig & Landreth Cars, Inc., 2012 WL 6487392 (W.D. Ky. Dec. 13, 2012) (denying

  summary judgment predicated in part on damages being limited to plaintiff’s own testimony

  regarding her emotional distress caused by impermissible access); Bradshaw v. BAC Home

  Loans Serv., Ltd. P’ship, 816 F. Supp. 2d 1066, 1076 (D. Or. 2011) (plaintiffs’ own description

  of emotional distress suffered due to credit denials adequate to withstand summary judgment).

          Here, in addition to the invasion of privacy and out-of-pocket loss (as to Cardona),

  Plaintiffs credibly testify to anxiety, fear, anger and worry they suffered due to the access of their

  credit information without their consent. (Oppo to VS facts ¶¶14, 22). They also testify as to

  how that emotional distress manifested itself physically, though this is not required under the

  FCRA case law. (Id.). Both have also introduced sworn statements from their spouses, who

  have observed the effects of the distress caused by defendants’ actions. (Id.). These damages are

  compensable and are to be determined by a jury.




  7
          Indeed, the Eleventh Circuit recently affirmed a jury verdict for actual damages based on reputational harm
  even though “the evidence of reputational harm was not earth-shattering[.]” Williams, 947 F.3d at 744.


                                                          20
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 21 of 22 PageID 4238




  IV.    CONCLUSION

         For all the reasons set forth in this brief and the substantial record of systemic and

  pervasive consumer fraud in willful violation of the FCRA, Defendant’s Motion for Summary

  Judgment must be denied.

                                                    Respectfully submitted:

  Date: February 18, 2020                           /s/ Andrew M. Milz
                                                    ANDREW M. MILZ
                                                    JODY T. LOPEZ-JACOBS
                                                    Admitted pro hac vice

                                                    FLITTER MILZ, P.C.
                                                    450 N. Narberth Avenue, Suite 101
                                                    Narberth, PA 19072
                                                    (610) 822-0782 (ph)
                                                    (610) 667-0552 (fax)
                                                    amilz@consumerslaw.com

                                                    CRAIG E. ROTHBURD
                                                    FBN: 0049182
                                                    320 W. Kennedy Blvd., #700
                                                    Tampa, Florida 33606
                                                    (813) 251-8800 (ph)
                                                    (813) 251-5042 (fax)
                                                    crothburd@e-rlaw.com
                                                    mropp@e-rlaw.com

                                                    ATTORNEYS FOR PLAINTIFFS




                                               21
Case 8:18-cv-02838-SCB-JSS Document 141 Filed 03/13/20 Page 22 of 22 PageID 4239




                                  CERTIFICATE OF SERVICE

         I certify that on February 18, 2020, the foregoing was filed with the Clerk of the Court

  using the CM/ECF system, which will send a notice of electronic filing to counsel of record.




                                                      /s/ Andrew M. Milz
                                                      CARY L. FLITTER
                                                      ANDREW M. MILZ
                                                      JODY THOMAS LÓPEZ-JACOBS

                                                      FLITTER MILZ, P.C.
                                                      450 N. Narberth Avenue, Suite 101
                                                      Narberth, PA 19072
                                                      (610) 822-0782

                                                      ATTORNEYS FOR PLAINTIFFS
